Name: Council Decision (EU) 2015/991 of 19 June 2015 establishing the position to be adopted on behalf of the European Union in the relevant Committees of the United Nations Economic Commission for Europe as regards the proposals for amendments to UN Regulations Nos 14, 17, 28, 29, 41, 49, 51, 54, 59, 80, 83, 95, 100, 101, 109, 117, 134 and 135, on a new UN Regulation on electric vehicle safety of category L, and on amendments to the Consolidated Resolution on the Construction of Vehicles (R.E.3)
 Type: Decision
 Subject Matter: organisation of transport;  technology and technical regulations;  transport policy;  environmental policy;  European Union law
 Date Published: 2015-06-25

 25.6.2015 EN Official Journal of the European Union L 159/62 COUNCIL DECISION (EU) 2015/991 of 19 June 2015 establishing the position to be adopted on behalf of the European Union in the relevant Committees of the United Nations Economic Commission for Europe as regards the proposals for amendments to UN Regulations Nos 14, 17, 28, 29, 41, 49, 51, 54, 59, 80, 83, 95, 100, 101, 109, 117, 134 and 135, on a new UN Regulation on electric vehicle safety of category L, and on amendments to the Consolidated Resolution on the Construction of Vehicles (R.E.3) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Council Decision 97/836/EC (1), the Union acceded to the Agreement of the United Nations Economic Commission for Europe (UNECE) concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement). (2) In accordance with Council Decision 2000/125/EC (2), the Union acceded to the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (Parallel Agreement). (3) Directive 2007/46/EC of the European Parliament and of the Council (3) replaced the approval systems of the Member States with a Union approval procedure and established a harmonised framework containing administrative provisions and general technical requirements for all new vehicles, systems, components and separate technical units. That Directive incorporated UN regulations in the EU type-approval system, either as requirements for type-approval or as alternatives to Union legislation. Since the adoption of that Directive, UN regulations have increasingly been incorporated into Union legislation in the framework of the EU type-approval. (4) In the light of experience and technical developments, the requirements relating to certain elements or features covered by UN Regulations Nos 14, 17, 28, 29, 41, 49, 51, 54, 59, 80, 83, 95, 100, 101, 109, 117, 134 and 135, and by the Consolidated Resolution on the Construction of Vehicles (R.E.3), need to be adapted. (5) In order to harmonise the relevant safety provisions for the type-approval of motor vehicles, the new UN Regulation on electric vehicles of category L should be adopted. Also, amendments to the Consolidated Resolution on the Construction of Vehicles (R.E.3) needs to be adopted to reflect technical progress. (6) It is therefore necessary to establish the position to be adopted on behalf of the Union in the Administrative Committee of the Revised 1958 Agreement and in the Executive Committee of the Parallel Agreement, as regards the adoption of those UN acts, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the Union in the Administrative Committee of the Revised 1958 Agreement and in the Executive Committee of the Parallel Agreement on 23 to 26 June 2015 shall be to vote in favour of the UN acts listed in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 19 June 2015. For the Council The President J. REIRS (1) Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (OJ L 346, 17.12.1997, p. 78). (2) Council Decision 2000/125/EC of 31 January 2000 concerning the conclusion of the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (Parallel Agreement) (OJ L 35, 10.2.2000, p. 12). (3) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (OJ L 263, 9.10.2007, p. 1). ANNEX Proposal for Supplement 6 to the 07 series of amendments to Regulation No 14 (Safety-belt anchorages) ECE/TRANS/WP.29/2015/46 Proposal for Supplement 3 to the 08 series of amendments to Regulation No 17 (Seat strength) ECE/TRANS/WP.29/2015/47 Proposal for Supplement 4 to the original series of amendments to Regulation No 28 (Audible warning devices) ECE/TRANS/WP.29/2015/60 Proposal for Supplement 3 to the 03 series of amendments to Regulation No 29 (Cabs of commercial vehicles) ECE/TRANS/WP.29/2015/48 Proposal for Supplement 3 to the 04 series of amendments to Regulation No 41 (Noise emissions of motorcycles) ECE/TRANS/WP.29/2015/61 Proposal for Supplement 3 to the 06 series of amendments to Regulation No 49 (Emissions of compression ignition and positive ignition (LPG and CNG) engines) ECE/TRANS/WP.29/2015/55 Proposals for the 03 series of amendments to Regulation No 51 (Noise of M and N categories of vehicles) ECE/TRANS/WP.29/2015/62 Proposal for Supplement 20 to Regulation No 54 (Tyres for commercial vehicles and their trailers) ECE/TRANS/WP.29/2015/66 Proposal for Supplement 1 to the 02 series of amendments to Regulation No 59 (Replacement silencing systems) ECE/TRANS/WP.29/2015/63 Proposal for Supplement 1 to the 03 series of amendments to Regulation No 80 (Strength of seats and their anchorages (buses)) ECE/TRANS/WP.29/2015/49 Proposal for Supplement 5 to the 06 series of amendments to Regulation No 83 (Emissions of M1 and N1 vehicles) ECE/TRANS/WP.29/2015/56 Proposal for Supplement 1 to the 07 series of amendments to Regulation No 83 (Emissions of M1 and N1 vehicles) ECE/TRANS/WP.29/2015/57 Proposal for Supplement 5 to the 03 series of amendments to Regulation No 95 (Lateral collision) ECE/TRANS/WP.29/2015/50 Proposal for Supplement 4 to the 01 series of amendments to Regulation No 100 (Battery electric vehicle safety) ECE/TRANS/WP.29/2015/51 Proposal for Supplement 2 to the 02 series of amendments to Regulation No 100 (Battery electric vehicle safety) ECE/TRANS/WP.29/2015/52 Proposal for Supplement 5 to the 01 series of amendments to Regulation No 101 (CO2 emissions/fuel consumption) ECE/TRANS/WP.29/2015/58 Proposal for Supplement 7 to the original version of Regulation No 109 (Retreaded pneumatic tyres for commercial vehicles and their trailers) ECE/TRANS/WP.29/2015/67 Proposal for Supplement 8 to the 02 series of amendments to Regulation No 117 (Tyre rolling resistance, rolling noise and wet grip) ECE/TRANS/WP.29/2015/65 Proposal for Supplement 1 to Regulation No [134] (Hydrogen and fuel cell vehicles (HFCV)) ECE/TRANS/WP.29/2015/53 Proposal for Supplement 1 to Regulation No [135] (Pole Side Impact (PSI)) ECE/TRANS/WP.29/2015/54 Proposal for Supplement 1 to the 01 series of amendments to Regulation No [135] (Pole Side Impact (PSI)) ECE/TRANS/WP.29/2015/71 Draft Regulation on electric vehicle safety of category L ECE/TRANS/WP.29/2015/69 Proposal for amendments to the Consolidated Resolution on the Construction of Vehicles (R.E.3) ECE/TRANS/WP.29/2015/35